DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
Response to Arguments
Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection as the newly added features are recited by additional references. Furthermore, as to applicant’s arguments that the fiber would be deposited throughout the part, the examiner notes that the claims only require that the 2nd tool path of the fiber be closer to the center of the part and be deposited separately, they do not require that the 2nd toolpath and/or fiber deposition not overlap with the first tool path.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30, 32, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2003/0236588), Hopkins (US 2013/0095303), and Lipsker (6153034).
As to claim 30, Jang teaches a 3D printer for additive manufacturing a 3D printed part including a plurality of layers [Abstract], the 3D printer comprising: at least one printer head (22) [Fig 3, 5] configured to be coupled to a supply of isotropic fill material phrased as matrix material [0018] a build platen (40) configured to support the 3D printed part [0074, Fig 3, 5]; a motorized drive configured to move at least one of the at least one printer head and the build platen [0023, 0033]; and a controller having an instruction file for controlling the 3D printer [0024-0026, 0130] configured to operate the motorized drive and the at least one printer head to build the 3D printed [0024-0026] part by: solidifying the fill material along a first toolpath [0019] that defines at least in part a perimeter of a first layer of the plurality of layers of the 3D printed part [0028-0033, 0073-0076, Fig 3-9]; a second toolpath that is interior to the fill material along the first toolpath to embed the fiber of the first layer of the 3D printed part into the perimeter [Fig 5-9, 0073-0076]; Jang teaches an apparatus of 3D printing that produces a strong fiber reinforced part wherein the printhead is connected to a fiber supply to embed and orient fiber within the layer such that it would exhibit an anisotropic strength in a specific direction, such that the strength to weight ratio of the 3D printed part is increased [0072, 0073, 0079, 0009, 0019, 0045, 0030, 0035, Fig 3-5, claim 32] controlled by a controller [0024, 0033]. Jang does teach that each layer has printing orientations that are rotated from each other [Abstract]. Jang explicitly states orienting the fibers to effect properties in the end product [0035] and such that they are oriented in a specific direction [0019, 0028, 0045, Abstract].
Jang does not teach that a 2nd path is closer to the center than the first tool path defining the perimeter.
Hopkins teaches a method of 3D printing [Abstract] wherein a the perimeter is first deposited in order to create a seamless part by a computer generating a perimeter tool path first and an interior raster tool path concealing the seam[0007, 0008, 0037, 0042, 0043, 0045, 0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jang and had the first tool path define a perimeter and a 2nd tool path defined closer to the center, as suggested by Hopkins, in order to conceal the seam of a 3D printed part.
Jang does not explicitly state that the isotropic material and the fiber are deposited separately.
Lipsker teaches a method of 3D printing [Abstract] fibers phrased as wires [col 2 line 22-60] are deposited separately or concurrently with an adhesive matrix [col 3 line 28-40, col 5 line 41- col 6 line 10, Fig 3, Fig 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jang and deposited the isotropic material separately from the deposition of the fibers, as suggested by Lipsker, as both separate concurrent deposition of the fibers and matrix material had proven successful at bonding the layers and forming a 3d part.. 
As to claim 32, Jang teaches all the step are repeated for each layer so the controller is further configured to control the motorized drive and the at least one printer head to build the 3D printed part by: solidifying the fill material along a third toolpath that defines a wall of a second layer of the plurality of layers of the 3D printed part; a fourth toolpath that defines a reinforcement region of the second layer of the 3D printed part, the reinforcement region of the second layer being interior to the wall of the second layer [0026, 0096, 0104, claim 15]. Jang teaches an apparatus of 3D printing that produces a strong fiber reinforced part wherein the printhead embeds and orients the fiber within the layer such that it would exhibit an anisotropic strength [0073, 0079, 0009, 0030, 0035, Fig 3-5, claim 32] controlled by a controller [0024, 0033].
As to claim 36, Jang teaches the step of laying the fiber tow comprises depositing the fiber tow in a location adjacent to and reinforcing a negative subcontour within the interior of the first layer as the 3D part of Jang has internal contours and fiber is place throughout [0027, 0029, 0068, 0087 Claim 26]. 
As to claim 37, Jang teaches laying the fiber tow comprises following an irregular trajectory including an offset from a compound subcontour boundary [0030, 0031, 0085, claim 25].
As to claim 38, Jang teaches building a curved part [0027, 0029, 0068, 0087 Claim 26] that has offset paths [0030, 0031, 0085, claim 25], thus the tool path of one layer would crossover the toolpath of the previous layer. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2003/0236588), Hopkins (US 2013/0095303), and Lipsker (6153034), as applied to claims 30, 32, 36-38 above, and in further view of Johnson (US 2014/0255647).
As to claim 31, Jang teaches solidifying the formed part as explained above and that the part may be hollow [0058, Fig 8] but does not explicitly state a 3rd tool path that forms a honeycomb part interior to the 2nd tool path, ie perimeter. 
Johnson teaches a 3d printer [Abstract] wherein the controller is further configured to control the motorized drive and the at least one printer head to build the 3D printed [Fig 5, 0062, 0063, 0065] part by: solidifying the fill material along a third toolpath that defines a honeycomb fill of the first layer of the 3D printed part, the honeycomb fill being interior to the perimeter [0076, 0078, 0080, Fig 5]. The honeycomb pattern creates a hollow part with good strength that reduces crushing or breaking during use [0024, 0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jang and had the controller solidify the fill material along a 3rd toolpath such that the honeycomb is interior to the 2nd toolpath, as suggested by Johnson, in order to allow for a strong hollow part that resisted crushing or breaking. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2003/0236588), Hopkins (US 2013/0095303), and Lipsker (6153034), as applied to claims 30, 32, 36-38 above, and in further view of Farmer (US 2013/0337256).
As to claim 33, Johnson does not explicitly state the controller is further configured to control the motorized drive and the at least one printer head to build the 3D printed part by: aligning the second toolpath that defines the reinforcement region of the first layer of the 3D printed part with the fourth toolpath that defines the reinforcement region of the second layer of the 3D printed part to form a multi-layer anisotropic reinforcement.  
Farmer teaches an apparatus wherein a 3D printer [Abstract] uses a controller [0057] to orient fibers such that they are oriented in the same direction in each layer [Fig 13, 0072, 0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Johnson and had the printing be controlled such that consecutive layers were printed so that the reinforcement had the same orientation to form a multi-layer anisotropic reinforcement, as suggested by Farmer, in order to provide reinforcement to the part [0052-0054]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742